              Case 3:20-cv-05440-RSL Document 15 Filed 08/06/20 Page 1 of 3



 1

 2

 3

 4
                                                                   The Honorable Robert S. Lasnik
 5

 6

 7                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
 8                                      AT SEATTLE

 9
       UNITED FINANCIAL CASUALTY                        No. 3:20-cv-5440-RSL
10     COMPANY, a foreign insurer,
                                                        STIPULATION AND ORDER
11                           Plaintiff(s),              AMENDING DEADLINES
                                                        REGARDING INITIAL DATES ON
12                    vs.                               CASE SCHEDULE

13     CODE RED TRUCKING, LLC, a
       Washington Limited Liability Company,
14     ERNEST HILL and AARIEL HILL, husband
       and wife, individually and the marital
15     community composed thereof; ERNEST
       HILL, guardian for minor children, T.H.,
16     N.H., R.H. and M.H.,

17                            Defendants

18
            Pursuant to LR 7(g), Plaintiff United Financial Casualty Company, (hereinafter
19
     “UFCC”), and defendants Ernest and Aariel Hill and Code Red Trucking, LLC (hereinafter
20
     “Code Red”), submit the following stipulation and proposed amended deadlines regarding initial
21
     dates on the case scheduling order. Dkt. 5.
22

23


      STIPULATION AND ORDER                                           LETHER LAW GROUP
      AMENDING INITIAL CASE SCHEDULING                          1848 WESTLAKE AVENUE N, SUITE 100
      ORDER DEADLINES – 1                                                SEATTLE, WA 98109
      Case No. 3:20-cv-5440-RSL
                                                                 P: (206) 467-5444 F: (206) 467-5544
                   Case 3:20-cv-05440-RSL Document 15 Filed 08/06/20 Page 2 of 3



 1                                          I.        STIPULATION

 2             The initial complaint in this matter was filed by UFCC on May 11, 2020. Dkt. 1. An

 3   Amended Complaint was filed by UFCC on June 2, 2020. Dkt. 2. On May 15, 2020, the Court

 4   issued its Order Regarding Initial Disclosures, Joint Status Report, and Early Settlement

 5   (hereinafter “Court Order”). Dkt. 5. James Dore of Dore Law Group, PLLC, filed a Notice of

 6   Appearance on behalf of Ernest and Aariel Hill on May 27, 2020. J. William Ashbaugh of

 7   Hackett, Beecher & Hart filed a Notice of Appearance on behalf of Code Red on July 28, 2020.

 8   Dt. 10.

 9             The Court Order set forth the following relevant deadlines:

10             •    07/30/2020                   : Deadline for FRCP 26(f) Conference

11             •    08/6/2020                    : Initial Disclosures Pursuant to FRCP 26(a)(1)

12             •    08/13/2020                   : Combined Joint Status Report and Discovery Plan as
                                                 Required by FRCP 26(f) and Local Civil Rules 26(f)
13

14             Pursuant to LR 7(g) and for the sake of judicial and financial economy, the Parties hereby

15   stipulate and agree to the following schedule regarding the initial dates set forth above:

16             •    08/20/2020                   : Deadline for FRCP 26(f) Conference

17             •    08/27/2020                   : Initial Disclosures Pursuant to FRCP 26(a)(1)

18             •    09/03/2020                   : Combined Joint Status Report and Discovery Plan as
                                                 Required by FRCP 26(f) and Local Civil Rules 26(f)
19
               This Stipulation is not intended to affect any other dates set forth in the Court Order.
20
               IT IS SO STIPULATED, THROUGH COUNSELS OF RECORD
21

22

23


      STIPULATION AND ORDER                                                  LETHER LAW GROUP
      AMENDING INITIAL CASE SCHEDULING                                 1848 WESTLAKE AVENUE N, SUITE 100
      ORDER DEADLINES – 2                                                       SEATTLE, WA 98109
      Case No. 3:20-cv-5440-RSL
                                                                        P: (206) 467-5444 F: (206) 467-5544
            Case 3:20-cv-05440-RSL Document 15 Filed 08/06/20 Page 3 of 3



 1                                        II.     ORDER

 2        It is so ordered.

 3

 4        Dated this 6th day of August, 2020.

 5

 6
                                                A
                                                Robert S. Lasnik
                                                United States District Judge
 7

 8   /s/ Thomas Lether__________                  /s/ _William Ashbaugh____
     Thomas Lether, WSBA #18089                   William Ashbaugh, WSBA No. 21692
 9   Eric J. Neal, WSBA #31863                    Hackett, Beecher & Hart
     1848 Westlake Ave N., STE 100                601 Union Street, Suite 2600
10   Seattle, WA 98109                            Seattle, Washington 98101
     P: 206-467-5444 F: 206-467-5544              (206) 787-1830
11   tlether@letherlaw.com                        washbaugh@hackettbeecher.com
     eneal@letherlaw.com                          Counsel for Defendant Code Red
12   Counsel for Plaintiff United                 Trucking
     Financial Casualty Company
13

14

15   /s/ _James Dore__________________
     James J. Dore, WSBA # 22106
16   Dore Law Group, PLLC
     1122 W James Street
17   Kent, WA 98032
     (253) 850-6411
18   jim@dorelawpllc.com
     Counsel for Defendants
19   Aariel Hill & Ernest Hill
20

21

22

23


     STIPULATION AND ORDER                                          LETHER LAW GROUP
     AMENDING INITIAL CASE SCHEDULING                         1848 WESTLAKE AVENUE N, SUITE 100
     ORDER DEADLINES – 3                                               SEATTLE, WA 98109
     Case No. 3:20-cv-5440-RSL
                                                               P: (206) 467-5444 F: (206) 467-5544
